Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
• 	This Office Action is in response to the AMENDMENT entered on 6/13/2022.
•	 Claims 1-17 are pending on this application.

Reason for allowance
The following is an examiner's statement of reasons for allowance: claims 1-17 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least:
Claim 1 
• estimating, by the computer, the strength of the structure based on the scanning direction and the layering direction indicated by the material layering method by reducing a strength of the structure in a direction perpendicular to the scanning direction and the layering direction with respect to a strength of the structure in the scanning direction to factor in strength anisotropy attributable to the material layering method.
Claims 6 and 7 
• estimating, by a computer, a strength of the structure to be modeled based on a scanning direction and a layering direction of a material for modeling the structure by the additive manufacturing method using the three-dimensional printer by reducing a strength of the structure in a direction perpendicular to the scanning direction and the layering direction with respect to a strength of the structure in the scanning direction to factor in strength anisotropy attributable to the scanning direction of the material in layers.

	The closest prior art of record - Eom et al. (Pub. No.: US 2018/0319087 A1) discloses a method and system for estimating the physical properties of 3D printed objects by generating a numerical simulation of one or more microstructural properties of the 3D object to be built using an unit cell geometry; and estimating one or more macroscale properties, of the 3D object to be built, from the numerical simulation.
Another relevant prior art of record - ZAGADE et al. (Pub. No.: US 2018/0276889 A1) discloses a system and method for obtaining topologically optimized structure in additive manufacturing. A finite element mesh of a standard shape geometry encompassing desired structure to be optimized with a design objective and orthotropic properties of material arising out of a selected material and selected additive manufacturing process to be used for manufacturing. 
Yet, another relevant prior art of record - Schmidt et al. (Patent No.: US 10,239,258 B2) teaches a print orientation tool efficiently determines an orientation of a three-dimensional (3D) model such that, when 3D printed, the structural integrity of the resulting 3D object is optimized.
Yerazunis et al. (U.S. Patent No. 9,481,131 B2) teaches a 5D printer, which additively manufactures an object, includes an extruder that can move linearly along three orthogonal axes and rotationally around at least one of the axes with respect to the object while depositing a material.
Zhang et al. (Role of anisotropic properties on topology optimization of additive manufactured load bearing structures,2016, Elsevier, pp 148-152) aims at presenting an overview of the anisotropy of additive manufactured materials and providing some insights into the role of anisotropy in topology optimization of additive manufactured load-bearing structures.
Afrose et al. (Effects of part build orientations on fatigue behavior of FDM-processed PLA material, 2015, Springer International Publishing, pp 21-28) investigates the fatigue behaviour of polylactic acid (PLA) parts processed by fused deposition modelling (FDM) additive manufacturing process.
 	However, the examiner has found that the distinct feature of the applicant's claimed invention over the prior art is the explicit claiming of the aforementioned limitations in combination with all the other limitations as specified in independent claims 1, 6 and 7.
To the extent that these features are not found in the prior art cited by Examiner, the present case is held allowable over the art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
 Claims 1-17 are allowed.

Correspondence Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFTEKHAR A KHAN whose telephone number is (571)272-5699.  The examiner can normally be reached on M-F 9:00AM-6:00PM (CST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on (571)272-5699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/IFTEKHAR A KHAN/Primary Examiner, Art Unit 2146